Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 1 of 14 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA 2G: a

v. CASE NO. 6:21-cr- 1 6G -G¥

18 U.S.C. § 1343 Be

26 U.S.C. § 7206(2P 5~"
JOHNSON W. EUSTACHE 3

a/k/a Jean Lenois Eustache

 

Ig:€ Hd 8- WN 1202

INFORMATION

The United States Attorney charges:

COUNT ONE
(Wire Fraud)

A. Introduction
At times material to this Information:

The Defendant and his Business Operations

I. JOHNSON W. EUSTACHE (“EUSTACHE”) was a resident of

the Middle District of Florida.

2. On or about December 3, 2019, EUSTACHE was convicted of

the following felony offenses in the Circuit Court of the Eighteenth Judicial
Circuit, in and for Brevard County, Florida: (1) Unauthorized Practice of
Law; and (2) Organized Fraud to Obtain Property. At that time EUSTACHE

was sentenced to five years’ probation for each offense. EUSTACHE
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 2 of 14 PagelD 2

remained subject to this term of probation between December 3, 2019 and the
date of this Information.

3. Paradise Center A&R Immigrant Inc. was a Florida corporation
with its place of business located in Palm Bay, Florida for which JOHNSON
W. EUSTACHE was the President.

4. During 2019 and 2020, Paradise Center A&R Immigrant Inc.
had few or no employees other than EUSTACHE. For 2019 and 2020,
Paradise Center A&R Immigrant Inc. did not report any payroll or wages to
federal agencies.

The CARES Act

5. The United States Small Business Administration (“SBA”) was
an executive-branch agency of the United States government that provided
support to entrepreneurs and small businesses. The mission of the SBA was to
maintain and strengthen the nation’s economy by enabling the establishment
and viability of small businesses and by assisting in the economic recovery of
communities after disasters. As part of this effort, the SBA enabled and
provided for loans through banks, credit unions, and other lenders. These
loans had government-backed guarantees.

6. In March 2020, the Coronavirus Aid, Relief, and Economic

Security Act, or the “CARES Act,” was enacted to provide immediate
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 3 of 14 PagelD 3

assistance to individuals, families, and organizations affected by the COVID-
19 emergency.

7. Among its various provisions, the CARES Act authorized the
SBA to guarantee loans under the Paycheck Protection Program (“PPP”), and
the full principal amount of the loans could qualify for forgiveness. Borrowers
were required to use PPP loan proceeds only for enumerated purposes,
including payroll costs, rent and utilities, and mortgage interest payments.
Knowing misuse of PPP funds would subject borrowers to additional liability,
such as charges for fraud.

8. Under the PPP, the loan amount for qualifying small businesses
was calculated using a payroll-based formula specified in the CARES Act. The
payroll-based formula considered the borrower’s total payroll costs from the
preceding twelve months for all domestic employees. Once an average
monthly payroll cost was established, the borrower would multiply that figure
by 2.5 to arrive at a total maximum PPP loan amount.

9. To apply for a PPP loan, a potential borrower electronically
submitted an SBA Form 2483 with supporting payroll documentation to a
financial institution that would administer the loan and serve as custodian of
the funds. On the SBA Form 2483, an authorized representative of the

business was required to certify information regarding business operations.
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 4 of 14 PagelD 4

Those certifications included that: (i) the applicant was in operation on
February 15, 2020 and had employees for whom it paid salaries and payroll
taxes or paid independent contractors, as reported on a Form 1099-MISC; (ii)
current economic uncertainty made the loan request necessary to support the
applicant’s ongoing operations; and (iii) the PPP funds would be used to retain
workers and to maintain payroll or pay other qualifying expenses.

10. Further, when submitting the SBA Form 2483, the authorized
representative certified his understanding that, should the PPP funds be
knowingly used for unauthorized purposes, the United States could hold him
legally liable, including for charges of fraud. The applicant was also required
to certify the truth and accuracy of any information provided on the SBA
Form 2483 and in all supporting documents, including any documents
submitted to verify the applicant’s payroll expenses. Such supporting
documents could include payroll processor records, bank records, wage
records, payroll tax filings with the Internal Revenue Service, or other records
sufficient to demonstrate the qualifying payroll amount.

11. Finally, the applicant was required to certify the following
warning regarding false statements and other criminal penalties:

I understand that knowingly making a false statement to obtain a
guaranteed loan from SBA is punishable under the law, including under
18 U.S.C. §§ 1001 and 3571 by imprisonment of not more than five
years and/or a fine of up to $250,000; under 15 U.S.C. § 645 by
imprisonment of not more than two years and/or a fine of not more
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 5 of 14 PagelD 5

than $5,000; and, if submitted to a federally insured institution, under
18 U.S.C. § 1014 by imprisonment of not more than thirty years and/or
a fine of not more than $1,000,000.

12. PPP loan applications would then be processed by participating
lenders. If a PPP loan application was approved, the participating lender
funded the PPP loan using its own monies, which were 100% guaranteed by
the SBA. Data from the application, including information from the
borrower, the total amount of the loan, and the listed number of employees,
was transmitted by the lender to the SBA in the course of processing the loan.

13. Further provisions of the CARES Act, in conjunction with an
officially declared disaster by the United States Government, allowed for the
SBA to offer Economic Injury Disaster Loan (EIDL) funding to business
owners negatively affected by the COVID-19 pandemic.

14. Using the SBA online portal, EIDL applicants submitted
personal and business information in support of each EIDL application. The
application process involved filling out assorted data fields relating to the size
of the affected business entity, the ownership of said business, and other
information such as the number of employees and gross business revenues
realized in the 12 months prior to COVID-19 impact on the national
economy. The application included a paragraph where the applicant affirmed
that the information submitted was true and correct under the penalty of

perjury and applicable criminal statutes.
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 6 of 14 PagelID 6

15. This information furnished by the applicant was then used by
SBA application evaluation systems to calculate the principal amount of
money the small business was eligible to receive in the form of an EIDL.

PPP Lenders Cross River Bank and BlueVine

16. Cross River Bank, a financial institution located in the District of
New Jersey, participated in the SBA’s PPP as a lender and, as such, was
authorized to lend funds to eligible borrowers under the terms of the PPP.

17. BlueVine, a financial institution located in the Northern District
of California, assisted Cross River Bank with receiving, reviewing, and
approving PPP loan applications.

B. The Scheme and Artifice

18. Beginning in or about March 2020, and continuing through in or
about April 2021, in the Middle District of Florida and elsewhere, the
defendant,

JOHNSON W. EUSTACHE,
did knowingly, and with intent to defraud, devise and intend to devise, a
scheme and artifice to defraud, and for obtaining money and property by
means of materially false and fraudulent pretenses, representations, and

promises, the substance of which scheme and artifice is described below.
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 7 of 14 PagelD 7

C. Manner and Means of the Scheme and Artifice
19. The manner and means by which the defendant sought to
accomplish the scheme and artifice to defraud included, among others, the
following:

a. It was part of the scheme and artifice to defraud that the
defendant would and did submit and cause the submission of false and
fraudulent PPP and EIDL loan applications to lenders in the names of various
businesses owned and controlled by the defendant, his relatives, and his
girlfriend M.F.

b. It was further part of the scheme and artifice to defraud that
the defendant’s materially false, fraudulent, and misleading representations
regarding these businesses would and did cause the SBA and lenders to
approve and disburse many of the PPP and EIDL loans sought by the
defendant to bank accounts controlled by the defendant.

c. It was further part of the scheme and artifice to defraud that
the defendant would and did falsely and fraudulently certify that the PPP
funds acquired from the requested PPP loans would be used to retain workers,
maintain payroll, or make mortgage interest payments, lease payments, and

utility payments.
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 8 of 14 PagelD 8

d. It was further part of the scheme and artifice to defraud that,
as part of a PPP loan application for Paradise Center A&R Immigrant Inc.,
the defendant would and did falsely and fraudulently certify that Paradise
Center A&R Immigrant Inc. had 10 employees and an average monthly
payroll of $96,703.00.

e. It was further part of the scheme and artifice to defraud that,
as part of a PPP loan application for Paradise Center A&R Immigrant Inc. the
defendant would and did falsely and fraudulently certify that he was not
“presently .. . on probation.”

f. It was further part of the scheme and artifice to defraud that,
as part of a PPP loan application for Paradise Center A&R Immigrant Inc. the
defendant would and did falsely and fraudulently certify that within the last
five years he had not “1) been convicted; 2) pleaded guilty; 3) pleaded nolo
contendere; 4) been placed on pretrial diversion; or 5) been placed on any
form of parole or probation” for any felony.

g. It was further part of the scheme and artifice to defraud that
the defendant would and did submit false and fraudulent supporting
documentation to Cross River Bank and BlueVine, including false Paradise

Center A&R Immigrant Inc. quarterly Federal tax returns.
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 9 of 14 PagelID 9

h. It was further part of the scheme and artifice to defraud that
the defendant’s materially false, fraudulent, and misleading representations
regarding himself and Paradise Center A&R Immigrant Inc. would and did
cause Cross River Bank and BlueVine to approve the PPP application and to
deposit approximately $241,757 in PPP funds into a Wells Fargo Bank
Checking Account under the defendant’s control.

1. It was further part of the scheme and artifice to defraud that
the defendant would and did use and cause PPP funds and EIDL funds to be
used for unauthorized purposes and for his own personal enrichment,
including the purchase and construction of residential properties and to fund
investments with Robinhood Markets Inc.

j. It was further part of the scheme and artifice to defraud that
the defendant would and did misrepresent, hide, and conceal, and cause to be
misrepresented, hidden, and concealed, the purpose of acts performed in
furtherance of the scheme to defraud.

D. Execution of the Scheme and Artifice
20. On or about the date set forth below, in the Middle District of
Florida and elsewhere, the defendant,

JOHNSON W. EUSTACHE,
 

Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 10 of 14 PagelID 10

for the purpose of executing the aforesaid scheme and artifice to defraud and
for obtaining money and property by means of materially false and fraudulent
pretenses, representations and promises, did knowingly, and with intent to
defraud, transmit and cause to be transmitted by means of wire
communication in interstate and foreign commerce, the following writings,

signs, signals, pictures, and sounds:

 

S Count © On or About Date Cog Interstate Wire

 

Wire transfer in the amount of $241,757 from a Cross River
Bank account into a Wells Fargo account ending in 4384
controlled by JOHNSON W. EUSTACHE in Florida,
processed using servers located outside of Florida

ONE May 5, 2020

 

 

 

 

All in violation of 18 U.S.C. § 1343.

COUNT TWO
(Aiding and Assisting Preparation of False Tax Return)

On or about February 12, 2021, in the Middle District of Florida, the
defendant,
JOHNSON W. EUSTACHE,
did willfully aid and assist in, and procure, counsel, and advise the preparation
and presentation to the Internal Revenue Service of, a 2020 individual U.S.
Income Tax Return for A.R., including Forms 1040 and 1040 Schedule C,
under and in connection with matters arising under the Internal Revenue laws,

which return was false and fraudulent as to material matters, in that the return

10
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 11 of 14 PageID 11

represented that A.R. was entitled to claim deductions for losses of $15,239
from a Schedule C business and losses of $6,000 from a Schedule 1
Adjustment to Income, whereas, as the defendant then and there knew, A.R.
was not entitled to claim deductions in the claimed amounts.

In violation of 26 U.S.C. § 7206(2).

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1343, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, the
following:

a. an order of forfeiture in the amount of $1,343,029.50, which
represents the proceeds obtained from the offense;

b. approximately $150,137.34 seized from Mid Florida Credit
Union account #128651399 held in the name of Home

Refresh Handyman, Inc.;

11
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 12 of 14 PageID 12

c. approximately $181,552.04 seized from Space Coast Credit
Union account #8100008906711 held in the name of First
Shooting Film Production LLC;

d. approximately $37,161.15 seized from Space Coast Credit
Union account #8100008919698 held in the name of
Needfulchild Inc.;

e. approximately $105,164.18 seized from Space Coast Credit
Union account #8100009303066 held in the name of Heritage
Blue Builders LLC;

f. approximately $225,225.61 seized from the sale of the real
property located on Anzio Dr. in Kissimmee, FL previously
owned by Paradise Tax Center Bank LLC;

g. 1510 Shamrock Ave. SE, Palm Bay, FL 32909 titled in the
name of Paradise Tax Center Bank LLC;

h. 411 Flamingo Ct., Poinciana, FL 34759 titled in the name of
Paradise Tax Center Bank LLC;

i. 2070 Agora Cir. SE, Palm Bay, FL 32909 titled in the name
of Paradise Tax Center Bank LLC;

j. 612 Osmosis Dr. SW, Palm Bay, FL 32908 titled in the name

of Paradise Tax Center Bank LLC;

12
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 13 of 14 PageID 13

k. 624 Osmosis Dr. SW, Palm Bay, FL 32908 titled in the name
of Paradise Tax Center Bank LLC;

1. 636 Osmosis Dr. SW, Palm Bay, FL 32908 titled in the name
of Paradise Tax Center Bank LLC;

m. 1350 Wade St. SE, Palm Bay, FL 32909 titled in the name of
Paradise Tax Center Bank LLC;

n. 1362 Wade St. SE, Palm Bay, FL 32909 titled in the name of
Paradise Tax Center Bank LLC; and

o. 1183 Raoul St. SE, Palm Bay, FL 32909 titled in the name of
Paradise Tax Center Bank LLC.

4,  Ifany of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,

13
Case 6:21-cr-00098-ACC-GJK Document1 Filed 07/08/21 Page 14 of 14 PageID 14

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

KARIN HOPPMANN
Acting United States Attorney

By: (2-7
Chauncey A¢Bratt
Assistant United States Attorney

wl & Coane

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

 

14
